Citation Nr: 0329990	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-19 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for Hepatitis C with 
cirrhosis of the liver.

2.  Entitlement to service connection for residuals of a left 
calf injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1971 until 
September 1973.  His military records indicate a military 
occupational specialty of medical corpsman.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Boston, 
Massachusetts.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of  Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  Furthermore, there is contrary 
legal precedent, see VAOPGCPREC 11-00, which holds the VCAA 
applies retroactively to claims pending on the date the law 
was enacted, such as these claims.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so. 

With respect to the veteran's claim of entitlement to service 
connection for Hepatitis C, the Board notes that the claims 
file contains 3 medical opinions which attribute the disease 
to active service.  The first such opinion, offered in May 
2001 by a VA examiner, did not contain any rationale and is 
therefore deficient.  The remaining 2 opinions, written in 
October 2001 and May 2003 by private physician J. P., were 
also deficient, as will be explained below.  

J. P. did provide a rationale in support of his opinion by 
noting that the veteran was constantly exposed to blood in 
his capacity as a medical corpsman during service.  J. P. 
added that, in such capacity, the veteran also inadvertently 
stuck himself with suturing needles, heightening the risk of 
contracting Hepatitis C.  However, despite providing such 
accompanying rationale to support his conclusions, the Board 
finds J. P.'s opinions to be incomplete and unresponsive to 
critical issues presented in this case.  Specifically, J. P. 
never discussed the veteran's illegal intravenous drug use or 
his alcohol abuse, which are other potential causes of his 
Hepatitis C.  In fact, J. P. does not indicate that he 
reviewed the claims file, so it is uncertain that he was even 
aware of the veteran's involvement in these activities.  His 
failure to address the veteran's drug and alcohol use 
precludes the Board from rendering a decision at the present 
time, since, under 38 C.F.R. § 3.1(n), it is provided that no 
compensation shall be paid if a disability is the result of 
the veteran's own willful misconduct.  Such conduct is 
specifically held to include the abuse of alcohol or drugs. 

Based on the foregoing, the Board finds that another VA 
examination is required in order to differentiate between the 
veteran's legitimate high risk activity during service and 
his drug and alcohol abuse.  In this manner, the veteran is 
ensured a full and fair adjudication of his claim.

Furthermore, with respect to the veteran's left calf claim, 
it is noted that the veteran received a VA orthopedic 
examination in September 2000 to determine the etiology and 
extent of a left calf injury.  However, that examination did 
not comprehensively address the veteran's left calf scarring.  
Moreover, while a reading of the examination report might 
suggest the absence of scar symptomatology, the veteran spoke 
in detail of his left calf scar, and his left calf 
symptomatology in general, at his May 2003 hearing.  Indeed, 
a reading of the hearing transcript reveals that the 
veteran's left calf scar appeared to be objectively indurated 
at that time.  Therefore, to reconcile this apparent 
inconsistency in the record, the Board finds that such an 
examination would aid in the fair disposition of this claim.  

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  Schedule the veteran for a VA 
examination in order to determine the 
etiology of his Hepatitis C.  The 
examiner must review the veteran's 
entire C file in conjunction with this 
examination, and must offer an opinion 
as to whether it is at least as likely 
as not that the veteran's currently 
diagnosed Hepatitis C is related to 
his military service, including as a 
medical corpsman, rather than due to 
his drug and alcohol abuse.  If the 
examiner finds that it more likely 
that the veteran's Hepatitis C was 
caused by drug or alcohol abuse, then 
it cannot be found that the disease 
relates to service.  The examiner 
should specifically address the 
opinion found in a January 6, 1997, VA 
record, that alcohol was the most 
likely etiology for the veteran's 
Hepatitis C.  

3.  Schedule the veteran for a VA 
orthopedic examination to determine 
the nature and etiology of any left 
calf disorder.  Such examination 
should also address any associated 
scarring of the left calf.  The scar 
findings should address the criteria 
of 38 C.F.R. § 4.118 both prior to and 
following revisions made effective 
August 30, 2002.  The examiner should 
offer an opinion as to whether it is 
at least as likely as not that any 
left calf disorder is causally related 
to the left calf trauma noted in 
service.  Such opinion should be 
accompanied by a clear rationale 
supported by evidence within the 
claims file, including a review of the 
service medical records.  

4.  Upon completion of the above, the 
RO must readjudicate the issue on 
appeal and consider all evidence 
received since issuance of the most 
recent Statement of the Case.  If any 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




